Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment, filed on 08/10/2022 has been entered and acknowledged by the Examiner.
In the instant application, claims 1-13 have been considered and examined.  No claims has/have been canceled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 13 has been substituted in its entirety by the following:

--13. The light emitting device according to Claim 1, wherein the wavelength conversion member is a blue phosphor, a green phosphor, a yellow phosphor, or a red phosphor, and includes at least one phosphor selected from Ce-activated Ln3(Al1-xGax)5O12 , wherein Ln is selected from at least one of Y, La, Gd, and Lu, and Ce substitutes for Ln, Eu, Ce-activated Ca3(ScxMg1-x)2Si3O12 , wherein Ce substitutes for Ca, Eu-activated (Sr1-xCax) AlSiN3 , wherein Eu substitutes for Sr and Ca, Ce-activated (La1-xYx)3Si6N11 , wherein Ce substitutes for La and Y, Ce-activated Ca-α-Sialon, Eu-activated β-Sialon, and Eu-activated M2Si5N8 , wherein M is selected from at least one of Ca, Sr, and Ba, and Eu substitutes for M, x represents a rate of a number of each element assuming that a total number of elements is 1, and 0<x<1.--
  
Allowable Subject Matter
Claims 1-13 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because limitations a light emitting device comprising: wherein each of the semiconductor light source device, the wavelength conversion member, and the concentrating lens is supported by the corresponding support portion provided in an inner diameter portion of the cylindrical holder, the holder is divided into an upper holder and a lower holder in a random position between the support portion supporting the wavelength conversion member and the support portion supporting the concentrating lens, and the wavelength conversion member is provided on a lower surface of the support portion supporting the wavelength conversion member are not disclosed. 
The closest prior art are Fujii et al. (JP2013120735) and Harada (US 2014/0160782). While Fujii discloses a light emitting device (Fig. 5; 12 light source device) comprising: a semiconductor light source device (34, 35, 36 semiconductor LD chips) including a plurality of semiconductor light emitting elements (34, 35 and 36 Semiconductor LD chips); a wavelength conversion member (6 fluorescent portion) that converts a wavelength of irradiation light from the semiconductor Light source device (34-36); a concentrating lens (4 single condensing lens) and Harada discloses a light emitting device comprising: a semiconductor light source device (14A, fig. 3) including one or a plurality of semiconductor light emitting elements (14, fig. 3); a wavelength conversion member (12, fig. 3) that includes one or a plurality of phosphors (38, fig. 4A). Neither Fujii nor Harada disclose or suggest in summary wherein each of the semiconductor light source device, the wavelength conversion member, and the concentrating lens is supported by the corresponding support portion provided in an inner diameter portion of the cylindrical holder, the holder is divided into an upper holder and a lower holder in a random position between the support portion supporting the wavelength conversion member and the support portion supporting the concentrating lens, and the wavelength conversion member is provided on a lower surface of the support portion supporting the wavelength conversion member.
The remaining claims are allowable due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614. The examiner can normally be reached 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLENN D ZIMMERMAN/Examiner, Art Unit 2875         

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875